*454On Petition foe IJeheaeing.
Montgomery, J.
Appellant’s petition for a rehearing assails substantially every conclusion,-of the court announced in the original opinion, and upon practically, the same authorities and the same argument advanced in the original brief we are asked to change our decision in this case. The cause was carefully considered before the decision was rendered, and upon reexamination of the questions presented we find no reason for changing the result then reached.
8. Appellant’s counsel insist with great earnestness that the answer of non est faclum is incompatible and inconsistent with the eighth paragraph of answer, which admits under oath the signing and delivery of a note for $700, payable to John M. Fudge, but-alleges that after the execution of said note it was altered, without the knowledge or consent of defendant, by raising the face of the note to $765, and substituting Lewis N. Martin as payee, and we are urged to declare the law to be that one of these answers nullifies and overthrows the other, and that they can not stand together.
It is asserted by counsel that the eighth paragraph of answer is a solemn admission in judicio of the execution of the note sued upon, which note is for $765, and payable to LeAvis N. Martin. The fallacy of the entire argument grows out of this erroneous assumption. Appellant declares, and must recover if at all, upon a note for $765, payable to Martin; and appellee in no manner and by no means admits the execution of this note. On the contrary, appellee denies under oath in each paragraph of the answer the execution of this note, but in the eighth paragraph admits that the signature upon the paper sued on is genuine, but avers that the note otherwise is a forgery. The eighth paragraph of answer is in entire harmony Avith the second and third, and is negative in character, in this, that it denies the execution of the note in the form and substance as declared *455upon in the complaint, and affirmative only in so far as it specifically points out the alterations relied upon to defeat a .recovery. If appellant may rightfully insist upon this paragraph of answer as an admission against appellee, she must accept the admission with the accompanying qualifications. The answer must be taken as a whole, as tendered. The answer that the signature is genuine, but the note otherwise false and forged, all taken as true, would be an admission of little value to appellant, and if it were the only answer on file would not serve as a confession of the cause of action, or justify a recovery in the absence of proof otherwise. Childers v. First Nat. Bank (1897), 147 Ind. 430.
In the case of Wiltfong v. Schafer (1889), 121 Ind. 264, 266, a similar answer was criticised by counsel as both admitting and denying the execution of the note in suit, and in response thereto, the court said: “We do not so understand the plea. It admits the signature to the note, but avers that since it was so signed the note has been changed in certain material respects, setting out the changes.”
9. The burden of proving the material allegations of a complaint, when denied by the defendant, in all cases rests upon the plaintiff. In this case appellant, at common law, would have been required upon an answer in general denial to prove by a preponderance of evidence the signing and delivery of the note in the amount and terms substantially as declared upon in her complaint. Section 367 Burns 1901, §364 E. S. 1881, does not change the rule as to the burden of proof, but only provides that when the execution of a written instrument constituting the foundation of the action, and referred to in the complaint, is denied, such denial must be under oath. In the absence of this statute appellee might have filed a general denial, and also a special denial showing a material alteration of the writing, in answer to the .complaint, without verification.
10. The filing of a general non est factum, and also a particular or special non est factum alleging the forged *456signature, nondelivery, oT material alteration of the instrument in suit, is not a strange or unusual practice. In all civil actions founded upon a particular contract the defendant may answer by general denial, and prove under it a different contract from that sued upon and defeat a recovery; or,’if he chooses to do so, he may answer by general denial, and also by a special paragraph of denial setting up the contract which he admits having made in respect to the same subject-matter, but in such different terms as he understands the facts to warrant. Gray v. Taylor (1891), 2 Ind. App. 155; Crum v. Yundt (1895), 12 Ind. App. 308, 311; Baltimore, etc., R. Co. v. Ragsdale (1896), 14 Ind. App. 406; Hamline v. Engle (1896), 14 Ind. App. 685.
11. Section 350 Burns 1901, §347 R. S. 1881, authorizes a defendant to file as many defenses as he may have, either legal or equitable. AnsAvers both in denial and in confession and avoidance of the cause of action may be filed together, and both be relied upon at the same time, and one may not be used to destroy the force and effect of the other, so long as they are set forth in separate paragraphs. This has been the settled and uniform practice of our State from the earliest times, and we perceive no reason to disturb it. Wheeler v. Robb (1824), 1 Blackf. 330, 12 Am. Dec. 245; Ricket v. Stanley (1842), 6 Blackf. 169; Arnold v. Sturges (1839), 5 Blackf. 256; Weston v. Lumley (1870), 33 Ind. 486; Smelser v. Wayne, etc., Turnpike Co. (1882), 82 Ind. 417; Palmer v. Poor (1889), 121 Ind. 135, 6 L. R. A. 469; People’s Mut. Benefit, etc., Soc. v. Templeton (1896), 16 Ind. App. 126; Ray v. Moore (1900), 24 Ind. App. 480.
The petition is overruled.